Citation Nr: 0114849	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel

INTRODUCTION

The veteran served on active duty for training from June 1964 
to December 1964 and from June 1968 to November 1969 in the 
United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2000, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for schizophrenia.  The veteran subsequently 
perfected an appeal of that decision.  A video hearing on 
this claim was held in February 2001, before the undersigned 
Board member.  


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.  Specifically, the 
Board notes that at the February 2001 hearing the veteran's 
wife testified that the veteran is treated on a regular basis 
at the Oakland Park, Florida, VA medical center.  Review of 
the record reveals that recent psychiatric treatment records 
from this facility are not associated with the appellant's 
claims file.  Additionally, the record reveals that the 
veteran is receiving Social Security Administration 
disability benefits.  Records on which the award of such 
benefits was based also are not in the claims file.  Pursuant 
to the VCAA, prior to consideration of whether new and 
material evidence has been submitted all identified relevant 
records in the custody of the VA or the United States 
government must be obtained, and compliance with the VCAA 
must be fulfilled.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should secure from the VA 
medical facility in Oakland Park, 
Florida, copies of all treatment records 
pertaining to the veteran since February 
1999.

2.  The RO should also obtain, from the 
Social Security Administration, copies of 
all records compiled in conjunction with 
the award of Social Security disability 
benefits to the veteran, to include, but 
not limited to, the award decision and 
all medical records considered when the 
award was made.  

3.  Upon completion of the above, the RO 
should review the claims file to 
determine if the newly received evidence, 
in conjunction with the information and 
evidence of record, establishes that the 
veteran's current psychiatric disability 
may be related to his military, naval, or 
air service, but does not contain 
sufficient medical evidence to make a 
decision on the claim.  If this is the 
case, the RO should schedule an 
examination or obtain a medical opinion 
based on review of the record regarding 
whether any current psychiatric 
disability originated in, or became worse 
during, service.  The RO should also 
ensure that all notification requirements 
mandated by the VCAA are met.  

4.  When the development requested above 
is completed to the extent possible, the 
RO should again review the record and 
consider all the additional evidence.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

